MONTIEL, Judge.
Ronnie Odell Parker filed a Rule 32 petition attacking his 1991 conviction for rape in the Clarke County Circuit Court. The circuit court denied the petition following an evidentiary hearing. However, the circuit court failed to make specific findings of fact as required by Rule 32.9(d), A.R.Crim.P. Saffold, v. State, 563 So.2d 1074 (Ala.Crim.App.1990). As the State concedes, this cause must be remanded to the circuit court with directions that it make specific findings of fact with regard to the appellant’s petition.
REMANDED WITH DIRECTIONS. 
All the Judges concur.